         Case 1:13-cr-00987-DLC Document 17 Filed 07/07/20 Page 1 of 1




                                            July 6, 2020


The Honorable Denise L. Cote
United States District Judge

                                                           MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:       United States v. Enzo Vettese
                 13 CR 987 (DLC)

Dear Judge Cote:

        With the consent of the Government, I write to request an extension of the deadline for
pretrial motions in the above-referenced matter. The parties are engaged in negotiations towards
a potential disposition. The extension would give the parties additional time to discuss a
resolution in this matter. Moreover, an extension is requested to allow adequate time to prepare
pretrial motions in light of the COVID-19 pandemic and ongoing restrictions to client access at
the MCC (legal visits are suspended and legal calls are limited). Therefore, with the
Government’s consent, I request that the Court endorse the following schedule:

             •   Mr. Vettese’s pretrial motions due by August 3.
             •   Government response by August 10.


                                              Respectfully submitted,


                                              ___/s/______________
                                              Zawadi Baharanyi
                                              Assistant Federal Defender
                                              917-612-2753

                                                      Granted.     7.07.2020.
cc:    Jacob Gutwillig
       Assistant United States Attorney
